DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0028], Line 3, replace “302” with “102”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Cooper (US Pub. 2012/0255215 A1).
Regarding claim 1, Cooper discloses an adaptor for securing an equipment to a fishing reel, comprising: 
a plate having a first opening configured to receive a male fastener of a fastening assembly to be mounted onto the fishing reel (Fig. 5, front plate 120);
a second opening configured to receive the equipment (Fig. 5, interface plate 62 has openings).
Regarding claim 2, Cooper discloses wherein the adaptor is configured to be mounted on a foot portion of the fishing reel (20).
Regarding claim 4, Cooper discloses the plate is divided into a mounting portion formed with the first opening, and a receiving portion formed with the second opening, the receiving portion being inclined at an angle relative to the mounting portion (Fig. 5, front plate 120 and interface plate 62 are at an angle to one another).
Regarding claim 5, Cooper discloses the equipment includes a line (L).
Regarding claim 6, Cooper discloses an adaptor kit for securing an equipment to a fishing reel, comprising: 
an adaptor including a plate having a first opening and a second opening configured to receive the equipment (Fig. 7, front plate 120 and interface plate 62);
and a fastening assembly including a male fastener to be inserted through the first opening of the adaptor to mount the plate onto the fishing reel (Fig. 7, screws 94).
Regarding claim 10, Cooper discloses the plate is divided into a mounting portion formed with the first opening, and a receiving portion formed with the second opening, the receiving portion being inclined at an angle relative to the mounting portion (Fig. 5, front plate 120 and interface plate 62 are at an angle to one another).
Regarding claim 11, Cooper discloses the equipment includes a line (L).
Regarding claim 12, Cooper discloses a plate including a first portion adapted to be mounted to the fishing reel (Fig. 5, interface plate 62) and a second portion adapted to receive the equipment (Fig. 7, front plate 120).
Regarding claim 13, Cooper discloses the plate is divided into a mounting portion formed with the first opening, and a receiving portion formed with the second opening, the receiving portion being inclined at an angle relative to the mounting portion (Fig. 5, front plate 120 and interface plate 62 are at an angle to one another).
Regarding claim 14, Cooper discloses wherein the first portion includes an opening adapted to receive a fastener (Fig. 5, interface plate 62 includes opening for fasteners such as 94).
Regarding claim 15, Cooper discloses wherein the second portion (front plate 120) includes an opening (132) adapted to receive the equipment.

Claims 1-2, 4-6, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chargois (US Pub. 6,591,540 B1).
Regarding claim 1, Chargois discloses an adaptor for securing an equipment to a fishing reel, comprising: 
a plate having a first opening configured to receive a male fastener of a fastening assembly to be mounted onto the fishing reel (Fig. 2, second segment 20);
a second opening configured to receive the equipment (Fig. 2, first segment 16/18).
Regarding claim 2, Chargois discloses the adaptor is configured to be mounted on a foot portion of the fishing reel (Fig. 2, the adapter is mounted onto the reel with stub shafts 32 extending through the holes in second segment 20).
Regarding claim 4, Chargois discloses the plate is divided into a mounting portion formed with the first opening, and a receiving portion formed with the second opening, the receiving portion being inclined at an angle relative to the mounting portion (Fig. 3, first segment 16/18 and second segment 20 are at an angle to one another).
Regarding claim 5, Chargois discloses the equipment includes any one or a combination of a line, strap, string, chain, rope, hook, ring and clip (Abstract: “An adaptor is attached to a fishing rod and fishing reel to allow the use of a fishing harness with the fishing reel. The adaptor has openings for receiving harness clips and is attached to threaded connectors extending from the reel employed to clamp the reel to the rod”).
Regarding claim 6, Chargois discloses an adaptor kit for securing an equipment to a fishing reel, comprising: 
an adaptor including a plate having a first opening and a second opening configured to receive the equipment (Fig. 2, second segment 20 and first segment 18 have first and second openings respectively);
and a fastening assembly including a male fastener to be inserted through the first opening of the adaptor to mount the plate onto the fishing reel (Fig. 2, stub shafts 32).
Regarding claim 10, Chargois discloses the plate is divided into a mounting portion formed with the first opening, and a receiving portion formed with the second opening, the receiving portion being inclined at an angle relative to the mounting portion (Fig. 3, first segment 16/18 and second segment 20 are at an angle to one another).
Regarding claim 11, Chargois discloses the equipment includes any one or a combination of a line, strap, string, chain, rope, hook, ring and clip (Abstract: “An adaptor is attached to a fishing rod and fishing reel to allow the use of a fishing harness with the fishing reel. The adaptor has openings for receiving harness clips and is attached to threaded connectors extending from the reel employed to clamp the reel to the rod”).
Regarding claim 12, Chargois discloses a plate including a first portion adapted to be mounted to the fishing reel (Fig. 2, second segment 20) and a second portion adapted to receive the equipment (Fig. 2, first segment 16/18).
Regarding claim 13, Chargois discloses wherein the second portion (first segment 16/18) is inclined at an angle relative to the mounting portion (second segment 20).
Regarding claim 14, Chargois discloses the first portion includes an opening adapted to receive a fastener (Fig. 2, second segment 20 has two openings).
Regarding claim 15, Chargois discloses the second portion includes an opening adapted to receive the equipment (Fig. 2, first segment 18 has two openings).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chargois (US Pub. 6,591,540 B1) in view of Leyden (US Pub. 2007/0124983 A1).
Regarding claim 3, Chargois discloses the claimed invention except for as taught by Leyden, the adaptor is formed with a pair of stoppers at opposing sides of the plate, the stoppers protrude in a direction perpendicular to a surface of the plate so as to be configured to contact a foot portion of the fishing reel (Pg. 3, [0052], lines 3-14: “The fishing reel 12 can take virtually a limitless number of different forms. That which is contemplated is any construction having a frame 16 with a mounting stem 18 with an associated mounting foot 20 through which the frame 16 is maintained upon the fishing reel support 14. More specifically, the mounting foot 20 has separate foot portions 22, 24 projecting oppositely away from the mounting stem 18. Through a mounting assembly 26, the foot portions 22, 4 are maintained engaged with the fishing reel support 14. There are currently myriad types of mounting assemblies 26 used to maintain foot portions 22, 24 operatively upon a fishing reel support”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptor of Chargois to include the stoppers of Leyden to better fix the adaptor in place.
Regarding claim 9, Chargois discloses the claimed invention except for as taught by Leyden, the adaptor is formed with a pair of stoppers at opposing sides of the plate, the stoppers protrude in a direction perpendicular to a surface of the plate so as to be configured to contact a foot portion of the fishing reel where the adaptor is mounted (Pg. 3, [0052], lines 3-14: “The fishing reel 12 can take virtually a limitless number of different forms. That which is contemplated is any construction having a frame 16 with a mounting stem 18 with an associated mounting foot 20 through which the frame 16 is maintained upon the fishing reel support 14. More specifically, the mounting foot 20 has separate foot portions 22, 24 projecting oppositely away from the mounting stem 18. Through a mounting assembly 26, the foot portions 22, 4 are maintained engaged with the fishing reel support 14. There are currently myriad types of mounting assemblies 26 used to maintain foot portions 22, 24 operatively upon a fishing reel support”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptor of Chargois to include the stoppers of Leyden to better fix the adaptor in place.
Regarding claim 16, Chargois discloses the claimed invention except for as taught by Leyden, the adaptor is formed with a pair of stoppers at opposing sides of the plate, the stoppers protrude in a direction perpendicular to a surface of the plate (Pg. 3, [0052], lines 3-14: “The fishing reel 12 can take virtually a limitless number of different forms. That which is contemplated is any construction having a frame 16 with a mounting stem 18 with an associated mounting foot 20 through which the frame 16 is maintained upon the fishing reel support 14. More specifically, the mounting foot 20 has separate foot portions 22, 24 projecting oppositely away from the mounting stem 18. Through a mounting assembly 26, the foot portions 22, 4 are maintained engaged with the fishing reel support 14. There are currently myriad types of mounting assemblies 26 used to maintain foot portions 22, 24 operatively upon a fishing reel support”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptor of Chargois to include the stoppers of Leyden to better fix the adaptor in place.

Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chargois (US Pub. 6,591,540 B1) in view of Henze (US Pub. 4,428,139).
Regarding claim 7, Chargois discloses the claimed invention except for as taught by Henze, the fastening assembly further includes any one or a combination of a primary female fastener configured to secure the plate to the male fastener (Fig. 5, nut 45), a washer disposed in between the primary female fastener and the plate (Fig. 5, washer 39), and a secondary female fastener being disposed adjacent to the primary female fastener and configured to enclose an end portion of the male fastener (Fig. 5, sleeve 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptor of Chargois to include the fasteners of Henze to attach the adaptor to the fishing rod.
Regarding claim 8, Chargois discloses the claimed invention except for as taught by Henze, the fastening assembly further includes any one or a combination of a first primary female fastener (Fig. 5, nut 45), first washer disposed in between the first primary female fastener and a first surface of the plate (Fig. 5, washer 39), a second washer disposed on a second surface of the plate (Fig. 5, split-spring washer 40), a second primary female fastener being disposed adjacent to the second washer, and a secondary female fastener configured to enclose an end portion of the male fastener (Fig. 5, sleeve 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptor of Chargois to include the fasteners of Henze to attach the adaptor to the fishing rod.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649